Citation Nr: 1233120	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to an evaluation in excess of 60 percent for prostate adenocarcinoma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran was scheduled for a Travel Board Hearing for May 10, 2012 at the VA Regional Office in Oakland, California.  In a May 2012 correspondence, however, the Veteran stated in writing that he wished to withdraw his request for a hearing.  The request for a Travel Board Hearing is therefore withdrawn.  38 C.F.R. § 20.702(e).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's increased rating claims.  

In a September 2009 rating decision, the Veteran was granted service connection for PTSD with exacerbation of alcohol dependence and polysubstance abuse; a 50 percent disability rating was assigned.  In his notice of disagreement, the Veteran asserted his belief that his disability rating should be 70 percent.  

The Veteran was last afforded a VA PTSD examination in July 2009, over three years ago.  Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claims for higher ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Turning to the Veteran's claim for an increased rating for prostate adenocarcinoma, the Veteran was afforded a VA examination in April 2010.  In that examination the VA examiner diagnosed the Veteran with prostate cancer status post external beam radiation with moderate erectile dysfunction secondary to prostate cancer and urinary incontinence secondary to prostate cancer.  The examiner noted the Veteran's need to void regularly and that he had some erectile dysfunction.  There was no discussion addressing renal dysfunction in the examination report.  

Under the provisions of 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions and only the predominant area of dysfunction shall be considered for rating purposes.  Id.  

Here, the Veteran's service-connected prostate adenocarcinoma has been rated under the Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  The Veteran is currently receiving the maximum rating for voiding dysfunction.  To warrant a higher rating, the evidence must show renal dysfunction.  Unfortunately, the April 2010 examination did not mention the presence or absence of renal problems.  As it is unclear whether the Veteran has any renal dysfunction, and if so whether such is related to his prostate cancer residuals, a new examination should be scheduled.    

Additionally, the Board notes that, in December 2007, the Veteran submitted an authorization and consent form to release medical information from Seton Medical Center for treatment of his prostate cancer.  The RO does not appear to have requested these records.  The RO/AMC must thus provide the Veteran with a new authorization form, and, if the Veteran provides a timely completed form, must attempt to get any relevant records from Seton Medical Center.  38 C.F.R. §3.159 (c) (1).  

As a final matter, the Board notes the Veteran requested an RO predetermination hearing in his notice of disagreement with the reduction of his prostate cancer residuals in the September 2009 rating decision.  No hearing was ever scheduled, nor is there any correspondence from the RO indicating why a hearing was not being scheduled.  Thus, on remand, the RO should clarify whether the Veteran still wants an RO hearing on this issue, and if so, to schedule one.

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify whether he still wants an RO hearing on his claim for a higher rating for prostate cancer residuals.  If he responds in the affirmative, such hearing should be scheduled. 

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have recently treated him for his PTSD and prostate cancer, to specifically include records from Seton Medical Center in Daly City, California.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since May 2009 from the VA Medical Center in San Francisco and any associated clinics, and any other VA facility identified by the Veteran.
 
3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner must review the claims folder in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score.

4.  Schedule the Veteran for a VA genitourinary examination to determine the extent of his prostate adenocarcinoma, to include whether there is any related renal dysfunction.  All indicated tests and studies are to be performed.  The examiner must review the claims folder in conjunction with the examination.  Following the examination, the examiner should indicate whether the Veteran suffers from renal dysfunction, and if so, provide an opinion as to whether the renal dysfunction is related to the Veteran's prostate cancer residuals.  A medical basis for any opinion expressed must be provided.

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


